Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 1 of 52 PageID #: 21905
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 2 of 52 PageID #: 21906




                                             John W. Shaw (No. 3362)
 OF COUNSEL:                                 Karen E. Keller (No. 4489)
 Gregory S. Arovas, P.C.                     David M. Fry (No. 5486)
 KIRKLAND & ELLIS LLP                        SHAW KELLER LLP
 601 Lexington Avenue                        I.M. Pei Building
 New York, NY 10022                          1105 North Market Street, 12th Floor
 (212) 446-4766                              Wilmington, DE 19801
                                             (302) 298-0700
 F. Christopher Mizzo, P.C.                  jshaw@shawkeller.com
 Helena D. Kiepura                           kkeller@shawkeller.com
 KIRKLAND & ELLIS LLP                        dfry@shawkeller.com
 655 Fifteenth St., N.W.                     Attorneys for Defendants
 Washington, DC 20005
 (202) 879-5000

 Dated: November 13, 2018
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 3 of 52 PageID #: 21907




       Plaintiff The Gillette Company (“Gillette”) and Defendants Dollar Shave Club, Inc.

(“DSC”), Pace Shave, Inc. (“Pace Shave”), and Dorco Company Ltd. (“Dorco”) (collectively “the

Defendants”) respectfully move the Court to redact certain limited portions of the October 15,

2018 Hearing Transcript (hereinafter, “Transcript”), the disclosure of which would cause a clearly

defined and serious injury to the parties. The grounds for this motion are fully set forth below,

and the requested redactions are reflected in the documents attached as Exhibit A (highlighted)

and Exhibit B (redacted).

       1.      Throughout the Transcript, the parties extensively discuss propriety information

regarding Dorco’s technical documents, processes, and facilities. See generally October 15, 2018

Hearing Transcript.         This discussion includes confidential details regarding Dorco’s

manufacturing processes, product specifications, and business plans. See id. at 17:20-24. This

information is confidential and competitively sensitive, and its disclosure would cause harm to

Dorco. All such information and documents addressed in this hearing were produced and/or

designated by Dorco as “Highly Confidential – Outside Counsel’s Eyes Only” pursuant to the

Protective Transcript in this case.

       2.      Although “[t]he public has a common law right of access to judicial proceedings

and records,” this right “is not absolute[.]” MOSAID Techs. Inc. v. LSI Corp., 878 F. Supp. 2d

503, 507 (D. Del. 2012). “Every court has inherent supervisory power, and the Third Circuit has

held that courts may exercise that power to deny access to judicial records, for example, ‘where

they are sources of business information that might harm a litigant’s competitive standing.’” Id.

(quoting Littlejohn v. BIC Corp., 851 F.2d 673, 677-78 (3d Cir. 1988)).

       3.      A party seeking to redact a judicial record must establish good cause, which

requires a specific showing “that disclosure will work a clearly defined and serious injury to [that

party].” Id. (quotation marks and citations omitted). “Assessing whether good cause exists to seal

                                                 1
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 4 of 52 PageID #: 21908




a judicial [record] generally involves a balancing process, in which courts weigh the harm of

disclosing information against the importance of disclosure to the public.” Id. at 507-08. In

conducting this balancing process, courts in the Third Circuit may consider a variety of factors,

including “whether disclosure will violate any privacy interests” and “whether the case involves

issues important to the public.” Id. at 508 n.2 (citing Pansy v. Borough of Stroudsburg, 23 F.3d
                                1
772, 787-91 (3d Cir. 1994)).

         4.        The parties seek to redact those portions of the Transcript relating to Dorco’s

confidential manufacturing processes, product specifications, and business plans, which—if

disclosed to the public—would reveal competitively sensitive information about Dorco.

         5.        Disclosure of this information would cause clearly defined and serious injuries to
               2
the parties.       For example, someone learning the details of Dorco’s proprietary manufacturing

processes might use that information to develop a competitive product. This risk is particularly

acute here, where the Transcript includes specific details of the product’s composition and

materials used to manufacture that product.            This is a highly competitive industry where

competitors look for any angle they can find to gain an advantage, and releasing this information

to the public would cause serious harm to Dorco. Multiple courts in the Third Circuit have

recognized that manufacturing details and other non-public, confidential business information is

entitled to protection. See In re Gabapentin Patent Litig., 312 F. Supp. 2d 653, 658 (D.N.J. 2004)

(“research and development, processes, secret chemical formulas, [and] the parties’ suppliers”);

Joint Stock Soc. v. UDV N. Am., Inc., 104 F. Supp. 2d 390, 396 (D. Del. 2000) (“vodka formulas,



1   The remaining Pansy factors have no bearing on this motion. See id.
2 Gillette does not join in the arguments in this paragraph but does not oppose Dorco’s request to
redact the portions of the Transcript referred to by Dorco.


                                                   2
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 5 of 52 PageID #: 21909




consumer research studies, strategic plans, potential advertising and marketing campaigns or

financial information”); United States v. Dentsply Int'l, Inc., 187 F.R.D. 152, 159 (D. Del. 1999)

(“sales and marketing plans, financial forecasts, margin, pricing, cost and customer information”).

         6.      Moreover, although the public may have a general interest in the outcome of this

litigation, “[t]he presence of trade secrets or other confidential information weighs against public

access and, accordingly, documents containing such information may be protected from

disclosure.” In re Gabapentin, 312 F. Supp. 2d at 664; see also Pansy, 23 F.3d at 788 (“[I]f a case

involves private litigants, and concerns matters of little legitimate public interest, that should be a

factor weighing in favor of granting or maintaining an order of confidentiality.”); LEAP Sys., Inc.

v. MoneyTRAX, Inc., 638 F.3d 216, 222–23 (3d Cir. 2011) (affirming district court’s refusal to

unseal portions of a transcript that reflected the terms of a confidential settlement agreement,

noting that “[t]he parties are private entities, their dispute has no impact on the safety and health

of the public, and their settlement agreements demonstrate a clear intent to maintain

confidentiality”). The fact that this sensitive information was discussed in a judicial order does

not transform it into a matter of public interest. The public will be able to understand the Court’s

rulings without the need to review Dorco’s confidential information. Indeed, the only suggested

redactions to any statement made by the Court during the hearing refers to confidential

terminology3 used internally by Dorco and two statements regarding Dorco’s confidential business

plans. Aside from these, all additional redactions were made only to the parties’ arguments.

         7.      Given the serious risk of competitive harm and the lack of any public interest in the

confidential details of Dorco’s manufacturing process, Dorco has established good cause to redact

the limited portions of the Transcript highlighted in Exhibit A.


3   That terminology includes an acronym that is descriptive of the blade’s manufacturing process.


                                                   3
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 6 of 52 PageID #: 21910




        WHEREFORE, the parties respectfully request that the Court grant this motion and direct

the Clerk of the Court to docket the redacted Transcript attached as Exhibit B.


                                                        /s/ Rodger Smith
 OF COUNSEL:                                            Jack B. Blumenfeld (No. 1014)
 Mark J. Abate                                          Rodger Smith (No. 3778)
 Steven Bernstein                                       MORRIS, NICHOLS, ARSHT &
 GOODWIN PROCTER LLP                                     TUNNELL LLP
 620 8th Avenue                                         1201 North Market Street
 New York, NY 10018                                     P.O. Box 1347
 (212) 813-8800                                         Wilmington, DE 19899
                                                        (302) 658-9200
 Jennifer Albert                                        jblumenfeld@mnat.com
 Charles Cox                                            rsmith@mnat.com
 GOODWIN PROCTER LLP                                    Attorneys for Plaintiff
 901 New York Avenue, N.W.
 Washington, DC 20001
 (202) 346-4000

 Elaine H. Blais
 GOODWIN PROCTER LLP
 100 Northern Avenue
 Boston, MA 02210
 (617) 570-1000

                                                        /s/ David M. Fry
 OF COUNSEL:                                            John W. Shaw (No. 3362)
 Gregory S. Arovas, P.C.                                Karen E. Keller (No. 4489)
 KIRKLAND & ELLIS LLP                                   David M. Fry (No. 5486)
 601 Lexington Avenue                                   SHAW KELLER LLP
 New York, NY 10022                                     I.M. Pei Building
 (212) 446-4766                                         1105 North Market Street, 12th Floor
                                                        Wilmington, DE 19801
 F. Christopher Mizzo, P.C.                             (302) 298-0700
 Helena D. Kiepura                                      jshaw@shawkeller.com
 KIRKLAND & ELLIS LLP                                   kkeller@shawkeller.com
 655 Fifteenth St., N.W.                                dfry@shawkeller.com
 Washington, DC 20005                                   Attorneys for Defendants
 (202) 879-5000

 Dated: November 13, 2018




                                                4
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 7 of 52 PageID #: 21911




                                CERTIFICATE OF SERVICE

       I, David M. Fry, hereby certify that on November 13, 2018, this document was served on

the persons listed below in the manner indicated:

       BY EMAIL
       Jack B. Blumenfeld                              Elaine Herrmann Blais
       Rodger D. Smith II                              Kevin J. DeJong
       MORRIS, NICHOLS, ARSHT                          GOODWIN PROCTER LLP
        & TUNNELL LLP                                  100 Northern Avenue
       1201 North Market Street                        Boston, MA 02210
       P.O. Box 1347                                   (617) 570-1000
       Wilmington, DE 19899                            eblais@goodwinprocter.com
       (302) 658-9200                                  kdejong@goodwinprocter.com
       jblumenfeld@mnat.com
       rsmith@mnat.com

       Jennifer A. Albert                              Mark Abate
       Adeel Haroon                                    Alexandra Valenti
       William M. Jay                                  Stephen J. Bernstein
       Brian Burgess                                   Tyler Doh
       GOODWIN PROCTER LLP                             Jeffrey A. Simes
       901 New York Avenue, N.W.                       Michael B. Cottler
       Washington, DC 20001                            Jordan D. Weiss
       (202) 346-4000                                  GOODWIN PROCTER LLP
       jalbert@goodwinprocter.com                      The New York Times Building
       aharoon@goodwinlaw.com                          620 Eighth Avenue
       wjay@goodwinlaw.com                             New York, NY 10018
       bburgess@goodwinlaw.com                         (212) 813-8800
                                                       mabate@goodwinprocter.com
                                                       avalenti@goodwinprocter.com
                                                       sbernstein@goodwinprocter.com
                                                       tdoh@goodwinprocter.com
                                                       jsimes@goodwinprocter.com
                                                       mcottler@goodwinprocter.com
                                                       jweiss@goodwinprocter.com
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 8 of 52 PageID #: 21912




                                              /s/ David M. Fry
                                              John W. Shaw (No. 3362)
                                              Karen E. Keller (No. 4489)
                                              David M. Fry (No. 5486)
                                              SHAW KELLER LLP
                                              I.M. Pei Building
                                              1105 North Market Street, 12th Floor
                                              Wilmington, DE 19801
                                              (302) 298-0700
                                              jshaw@shawkeller.com
                                              kkeller@shawkeller.com
                                              dfry@shawkeller.com
                                              Attorneys for Defendants




                                       2
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 9 of 52 PageID #: 21913




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

THE GILLETTE COMPANY,                            )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )      C.A. No. 15-1158-LPS-CJB
                                                 )
DOLLAR SHAVE CLUB, INC., et al.,                 )
                                                 )
              Defendants.                        )

                                   [PROPOSED] ORDER

       At Wilmington this _____ day of ____________, 2018, having considered the parties’

Joint Motion to Redact Portions of the October 15, 2018 Hearing Transcript, IT IS HEREBY

ORDERED that the motion is GRANTED.

       The Clerk of the Court shall docket the redacted version of the transcript attached as

Exhibit B to the motion. The original, unredacted version shall be kept permanently under seal.


                                            __________________________
                                            United States District Judge
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 10 of 52 PageID #: 21914




                    Exhibit A
                   REDACTED
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 11 of 52 PageID #: 21915




                      Exhibit B
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 12 of 52 PageID #: 21916
                                                                           1


     1                       IN THE UNITED STATES DISTRICT COURT

     2                       IN AND FOR THE DISTRICT OF DELAWARE

     3                                         - - -
          THE GILLETTE COMPANY,
     4                                                 :    CIVIL ACTION NO.
                         Plaintiff,                    :
     5                                                 :
                       v.                              :
     6                                                 :
          DOLLAR SHAVE CLUB, INC., DORCO               :
     7    COMPANY LTD., and PACE SHAVE, INC.,          :
                                                       :    15-1158-LPS-CJB
     8                   Defendants.
                                               - - -
     9
                                        Wilmington, Delaware
   10                                 Monday, October 15, 2018
                                        Telephone Conference
   11
                                               - - -
   12
          BEFORE:           HONORABLE LEONARD P. STARK, Chief Judge
   13
          APPEARANCES:                         - - -
   14

   15                    MORRIS NICHOLS ARSHT & TUNNELL, LLP
                         BY: RODGER D. SMITH, II, ESQ.
   16
                               and
   17
                         GOODWIN PROCTER, LLP
   18                    BY: MARK J. ABATE, ESQ., and
                              MICHAEL B. COTTLER, ESQ.
   19                         (New York, New York)

   20                          and

   21                    GOODWIN PROCTER, LLP
                         BY: JENNIFER A. ALBERT, ESQ.
   22                         (Washington, District of Columbia)

   23                                 Counsel for The Gillette Company

   24

   25                                           Brian P. Gaffigan
                                                Registered Merit Reporter
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 13 of 52 PageID #: 21917
                                                                           2


     1    APPEARANCES:     (Continued)

     2
                         SHAW KELLER, LLP
     3                   BY: DAVID M. FRY, ESQ.

     4                         and

     5                   KIRKLAND & ELLIS, LLP
                         BY: F. CHRISTOPHER MIZZO, P.C., and
     6                        HELENA D. KIEPARA, ESQ.
                              (Washington, District of Columbia)
     7
                                     Counsel for Dollar Shave Club, Inc.,
     8                               Dorco Company Ltd., and Pace Shave, Inc.

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22                                     - oOo -

   23                             P R O C E E D I N G S

   24                    (REPORTER'S NOTE:     The following telephone

   25     conference was held in chambers, beginning at 2:33 p.m.)
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 14 of 52 PageID #: 21918
                                                                           3


     1                   THE COURT:    Good afternoon, counsel.      This is

     2    Judge Stark.     Who is there, please?

     3                   MR. SMITH:    Good afternoon, Your Honor.       It's

     4    Rodger Smith at Morris Nichols on behalf of the plaintiff

     5    Gillette, along with Mark Abate, Michael Cottler, and

     6    Jennifer Albert from Goodwin Procter.

     7                   THE COURT:    Okay.

     8                   MR. FRY:   Good afternoon, Your Honor.        This is

     9    David Fry from Shaw Keller on behalf of the defendants; and

   10     with me on the line today are Christopher Mizzo and Helena

   11     Kiepura from Kirkland & Ellis.

   12                    THE COURT:    I have my court reporter here with

   13     me.   For the record, it is our case of The Gillette Company

   14     versus Dollar Shave Club Inc., et al, Civil Action No.

   15     15-1158-LPS.     And this is the time we set to talk about

   16     discovery-related disputes that both sides have raised.             I

   17     wanted to start first with the issue raised by Gillette

   18     regarding the         blades.   So let me hear from Gillette on

   19     that, please.

   20                    MR. ABATE:    Thank you, Your Honor.      This is Mark

   21     Abate.

   22                    So during discovery, before the Third Circuit

   23     entered the stay in this case, we saw some passing references

   24     in the documents to             That was concerning to us because

   25           was not a search term used by the defendants in the
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 15 of 52 PageID #: 21919
                                                                           4


     1    collection and production of their electronic documents in

     2    this case.

     3                   So we requested additional discovery at that

     4    time, including product samples.        In response, defendants

     5    represented to us that

     6                                                    and they refused to

     7    give us that discovery.

     8                   So then we fast forward to we have the stay in

     9    place.    The arbitration tribunal issues a decision, and the

   10     Third Circuit lifts the stay; and we approached the defendants

   11     to negotiate a new schedule, and the parties had competing

   12     schedules.     We submitted them to Your Honor.        Your Honor

   13     entered a schedule in August.        As part of that, we dropped

   14     some patent claims, from 21 down to seven.

   15                    About a week later, the defendants produce a

   16     product sample.     And we say what is this?       They say, well,

   17     this is the        product; and it has been imported since

   18     March of 2018.

   19                    So this is in August.      In August, then we again

   20     asked for additional discovery concerning                At that

   21     time, there was time in the schedule to deal with it, and

   22     we could have dealt with it.        We specifically asked for the

   23     same types of discovery that we had for the other products,

   24     the two other classes of products that are accused in the

   25     case.    We also asked for resumption of 30(b)(6) depositions
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 16 of 52 PageID #: 21920
                                                                           5


     1    to be able to question about the documents; and defendants

     2    refused.

     3                   That brings us to today.      And what we propose

     4    in our letter is sort of handling this one of two ways:

     5    either grant our motion for a protective order to keep it

     6    out of the case so that there is no issue as to estoppel or

     7    negative implications, things like that, or alternatively

     8    grant discovery on it; and if there is discovery granted on

     9    it, we would ask for certain accommodations, which I could

   10     get into, such that we can actually complete the discovery

   11     in time so we can keep our current trial schedule.

   12                    With respect to the protective order, our

   13     thinking is simply that at some point in the case, discovery

   14     has to end.     New products are always being introduced.         This

   15     case has already been delayed over a year because of our

   16     trip to the arbitrators; and a protective order would just

   17     guarantee that this case can go forward, we can have our

   18     April trial without any further delay.          Alternatively, we're

   19     requesting more fulsome discovery on

   20                    Let me address two aspects:       The one is

   21     discovery.     And the second, why more fulsome discovery is

   22     needed.

   23                    So in terms of the current status, the

   24     production on         is paltry.    They claim to have produced

   25             documents, but, Your Honor, in this case, defendants
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 17 of 52 PageID #: 21921
                                                                           6


     1    have produced over             documents.    So      amounts to

     2    about two and-a-half percent of the production.           That's

     3    clearly not a commensurate production that we have for the

     4    other products in the case.

     5                   Dollar Shave Club in particular produced a

     6    single document, a fully formed 48 page report, but no other

     7    documents.     I mean there has got to be some other backup

     8    that occurred leading up to the creation of this

     9                   There were the product samples I mentioned and

   10     also additional         documents produced after the stay was

   11     lifted.    That is, of course, after all the witnesses were

   12     deposed.    So we have no depositions on those documents.           And

   13     I think by virtue of the fact that they were produced at

   14     the end of discovery, it's fair to assume that these are

   15     probably very important documents that defendants would rely

   16     on if       was in the case.

   17                    So how could we possibly be expected to accuse

   18     the product and go to trial on it when we haven't had any

   19     deposition testimony on these new documents or the new

   20     product samples?      How could our expert rely on any of these?

   21     How could we possibly cross-examine on them?           It's just not

   22     feasible.

   23                    Now, there were some         documents produced

   24     before the stay, that is true, but they're mostly in the

   25     nature of what I would call           documents as opposed to
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 18 of 52 PageID #: 21922
                                                                           7


     1    documents stating

     2                                     And, importantly, the pre-stay

     3    documents only reference work on            in passing, and that

     4    is I think largely because the search terms didn't use the

     5    term            We used the names of the other products in the

     6    search terms.

     7                   There was one very technical document produced

     8    before the stay on            We used that one at a deposition; and

     9    the

   10

   11

   12                    So that is the status of where we are.         The

   13     reason why we would request further discovery, if we're asked

   14     to bring        into the case, is you can see in Exhibit 12 to

   15     our letter brief is selected pages of our infringement

   16     contentions.     What you see there, there are lots of

   17     in the documents that go to infringement issues in the case.

   18                    So, for example, these are the documents in the

   19     current infringement contentions, those are the documents

   20     as to the two classes of products that we have accused.             So

   21     the documents describe those products as having, for example,

   22

   23

   24                                                            which goes

   25     to a dependent claim.
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 19 of 52 PageID #: 21923
                                                                           8


     1

     2

     3

     4               These are all things talked about in the patent, in

     5    the specification as benefits of the invention.

     6

     7

     8

     9                   So these are all attributes of the invention

   10     described and claimed in the patent

   11

   12

   13

   14                    It is absolutely inappropriate to expect us to

   15     go to trial on a product merely having a product sample and

   16     testing it, without having any background documents or without

   17     any depositions.

   18                    Last point on this, Your Honor.       Ironically,

   19     the very best discovery I have on            is on page 1 of their

   20     letter to the Court where they say -- it says that

   21

   22                    Interestingly, they don't actually have support

   23     for that statement.

   24

   25
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 20 of 52 PageID #: 21924
                                                                           9


     1             That is Exhibit 1.     In their brief, they cite page

     2    816 of that exhibit.

     3                   One other thing.     On the documents they cite

     4                       which is documents 13 through 16, those

     5    documents don't even reference              So there is no way I

     6    can link those                                unless I have

     7    deposition testimony.       So if we're going to go forward

     8    with       in this case, in fairness, we just need additional

     9    discovery, and we can talk about some accommodations I would

   10     ask for in the schedule if the Court is inclined to go that

   11     way.

   12                    But let me just turn to our motion for protective

   13     order.

   14                    In our view, it was a little underhanded the way

   15     the negotiation on the schedule was treated and the dropping

   16     of claims.     As I mentioned, they represented to us

   17

   18     And then we negotiated the whole schedule -- this was over the

   19     course of about two months.        We're negotiating the schedule,

   20     negotiating the dropped claims and dropped prior art

   21     references, and at no time at all were they mentioning                   or

   22     that they wanted to bring           into the case.     And they wait

   23     until a week after we drop claims and a week after the Court

   24     entered the schedule in the case to tell us about

   25                    In our view, it's just too late to interject it
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 21 of 52 PageID #: 21925
                                                                           10


     1    into the case.     We're into expert discovery now.        We have

     2    already exchanged the burden of proof of reports, and the

     3    case has been delayed a year.        We just don't think we should

     4    have to have the trial date pushed out because of their

     5    conduct with respect to how they handled             and making it

     6    known to us when the case resumed.

     7                   THE COURT:    Mr. Abate, let me interrupt you with

     8    just a couple quick questions before we move on.

     9                   MR. ABATE:    Sure.

   10                    THE COURT:    They suggest that given the claims

   11     you dropped, we can tell that you wouldn't have dropped

   12     different claims if you knew           was going to be part of

   13     this case.     Respond to that.

   14                    MR. ABATE:    I can't say that for certain.       We

   15     have very little discovery on             so I can't say for

   16     certain that we would not have dropped the claims that we

   17     dropped if        were in the case.

   18                    Now, for example, they point to some claims that

   19     had the doping limitation, but remember also there were some

   20     method claims in the patent.         And we dropped those as part

   21     of this.    There was an overall agreement we dropped those to

   22     avoid certain plant discovery inspection, but had               been

   23     in the case, perhaps we would have maintained that process

   24     claim and would have gone forward with the plant inspection.

   25                    THE COURT:    All right.
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 22 of 52 PageID #: 21926
                                                                           11


     1                   MR. ABATE:    I cannot say categorically we would

     2    have taken a different tact had we known about              and had

     3    discovery on it because right know I don't know much about

     4    that product.

     5                   THE COURT:    Okay.   Just briefly, if I don't do

     6    the protective order, whatever accommodations you have in

     7    mind, would they keep us on track for an April schedule, in

     8    your view?

     9                   MR. ABATE:    Well, that is what we would want to

   10     do.   I can tell you what they are quickly.

   11                    THE COURT:    I don't want to get into the details

   12     of them.

   13                    MR. ABATE:    Yes.

   14                    THE COURT:    I just want to understand if you

   15     thought the trial date was still possible?          It sounds like

   16     you do think it is possible.

   17                    MR. ABATE:    Yes.    And the one point -- I think

   18     the parties could negotiate a new schedule, but the one

   19     thing we need the Court to do, you entered the dates for

   20     completion of summary judgment and Daubert motions.            You

   21     entered that in one of your orders, so that is not something

   22     the parties can move, so we would have to have the Court

   23     move that, and we can work with the other dates to make

   24     everything happen.

   25                    THE COURT:    If I did the protective order, would
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 23 of 52 PageID #: 21927
                                                                           12


     1    you envision that, meaning at trial, the world would be as

     2    if       doesn't exist or could parties, for instance, still

     3    point to it for other purposes?        I don't know, if it's

     4    allegedly a noninfringing alternative or something like that

     5    or would it be it just doesn't exist?

     6                   MR. ABATE:    It doesn't exist is how we would

     7    handle it.     And the reason why is we don't want a negative

     8    inference being drawn.       For example, the one you just

     9    mentioned, that there is a noninfringing alternative out

   10     there.    I wouldn't want that to be drawn.        I think in

   11     fairness, you either be able to accuse it or it has to be

   12     out of the case altogether.

   13                    THE COURT:    All right.    Thank you.    Let me hear

   14     from the defendants on this first dispute.

   15                    MS. KIEPURA:    Your Honor, Helena Kiepura for

   16     defendants.

   17                    So just at the outset, one thing that we want

   18     to point out is that Pace has asserted counterclaims of

   19     noninfringement in this case.        This isn't really a motion

   20     for a protective order, it's a motion to dismiss.           Pace

   21     is entitled to have the Court decide whether              infringes,

   22     even if Gillette is arguing that it wants to drop its

   23     infringement claims against it, which it appears to have

   24     done given its failure to provide any sort of proof

   25     whatsoever despite having discovery.
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 24 of 52 PageID #: 21928
                                                                           13


     1                   So moving on to the second issue.        Even if it

     2    was proper for them to be seeking some sort of protective

     3    order, that should be denied as well because Gillette, they

     4    are mischaracterizing the discovery that it had regarding

     5          and they had all the discovery they needed to make an

     6    infringement case against             They just simply have chosen

     7    not to do so.

     8                   So prior to the stay, Gillette had all the core

     9    technical documents it needed to accuse             of infringement.

   10

   11

   12

   13

   14

   15

   16

   17                    They had over          documents.    This included R&D

   18     reports and testing reports.        And to their point that that is

   19     a smaller production than as to the other accused products,

   20     that makes sense given that it is a newer product and the

   21     amount of documents going back in time would be fewer given

   22     that it's a newer product that was, at the time the case was

   23     stayed, still not being sold in the United States, and it was

   24     a new product.

   25                    THE COURT:    All right.    Let me interrupt you
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 25 of 52 PageID #: 21929
                                                                           14


     1    there.

     2                   Can you represent that you produced the same

     3    type and extent of documents for            as you have for the

     4    other two accused blades?

     5                   MS. KIEPURA:    As to the core technical type

     6    documents?     Yes, and to the extent that they existed.

     7    Because, as I mentioned, the           product, it was not being

     8    sold in the United States at the time of the stay, so there

     9    were not certain types of documents, such as financial sales

   10     documents, for example, showing they were sold in the United

   11     States.

   12

   13

   14

   15                    THE COURT:    All right.    But if I don't limit my

   16     question to core technical documents, can you say that you

   17     have made the same type and extent of document production

   18     for the        as for the other two accused blades?

   19                    MS. KIEPURA:    Mr. Abate is correct that          was

   20     not a search term used in the searching for documents to be

   21     produced because at the time, it was not a product being

   22     sold in the United States.       But many of the documents that

   23     hit on search terms are coextensive with the documents that

   24     were produced for other types of products.

   25                    THE COURT:    Okay.   But that suggests to me
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 26 of 52 PageID #: 21930
                                                                           15


     1    that either we don't know how many unique documents are

     2    still left to be produced if we did search for               or you

     3    do know and it's something more than zero.          Right?

     4                   MS. KIEPURA:    Our understanding is that it

     5    would be -- if we were to search for              it would not be a

     6    significant number of additional documents that would need

     7    to be produced over what has already been.

     8                   THE COURT:    And with respect to the depositions,

     9    did they have any incentive to fully explore with the

   10     deponents issues related to           at the time that they were

   11     taking the deposition?

   12                    MS. KIEPURA:    They did.    They deposed a Mr. Oh

   13     whose entire job description is that he worked on the

   14     product, so given that they sought the deposition of the

   15     specific person, they clearly had the incentive to ask him

   16     questions about the          product.

   17                    THE COURT:    All right.    Well, first off, I guess

   18     what is it that you propose on behalf of Pace?           That your

   19     counterclaim for noninfringement will be part of this trial

   20     or summary judgment process but no further discovery should

   21     be permitted?     Is that the idea?

   22                    MS. KIEPURA:    Yes, that's correct.      Because

   23     essentially Gillette received samples from us five weeks

   24     before the close of fact discovery, eight weeks before the

   25     opening expert report, and essentially they appear to have
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 27 of 52 PageID #: 21931
                                                                           16


     1    just chosen not to accuse           despite having those samples.

     2    Given that, it would not be fair to us given that we have

     3    got expert reports due in about three weeks now.           It would

     4    not be fair to us to have to continue on given the amount

     5    of discovery that Gillette already had and their failure to

     6    accuse it in light of the discovery they already had.

     7                   THE COURT:    How did the five weeks and eight

     8    weeks line up when you disclosed to them that you have been

     9    importing the         product?

   10                    MS. KIEPURA:      It was immediate.   We disclosed it

   11     and provided samples immediately at five weeks was when we

   12     disclosed and provided the samples, which was in line with

   13     the agreement that the parties had come to regarding the

   14     schedule.    We sat down when the case was unsaved.         We

   15     negotiated a schedule, negotiated a timeline for when parties

   16     were going to be providing updated discovery responses to

   17     account for things that had occurred during the pendency of

   18     the stay.

   19                    So that was five weeks when we provided the

   20     sample and made the disclosure.        And then eight weeks is the

   21     same, eight weeks from the time, expert reports.

   22                    THE COURT:    At the time you were negotiating the

   23     schedule, and at the time they dropped some of the claims,

   24     had you disclosed to them that you were importing the

   25     If not, why should that not weigh heavily on my decision?
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 28 of 52 PageID #: 21932
                                                                           17


     1                   MS. KIEPURA:    The issue with regard to the

     2    negotiation of the dropped claim, again, Gillette is making

     3    this argument that they would have chosen different claims

     4    to drop.    The       product, as Gillette was well aware from

     5    the discovery that we had already provided on it,

     6

     7                   There is a misrepresentation made during

     8    Gillette's argument which is that they mention that we

     9    said in our letter that the                                 That is

   10     not the case.     That is not what we said.       The

   11

   12

   13

   14

   15

   16                Frankly, they dropped the method claims because

   17     they were trying to prevent discovery of their own

   18     manufacturing process.

   19                    Then the other claims they dropped, which were

   20     the doped claims, as noted in briefing,

   21

   22

   23

   24

   25                    THE COURT:    If I --
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 29 of 52 PageID #: 21933
                                                                           18


     1                   MR. ABATE:    Your Honor, if I may.

     2                   THE COURT:    Hold on.

     3                   MR. ABATE:    I'm sorry.

     4                   THE COURT:    If I don't grant the protective

     5    order and alternatively allow additional discovery, Ms.

     6    Kiepura, can we keep this trial on track for April?

     7                   MS. KIEPURA:    Yes, absolutely.

     8                   THE COURT:    Okay.   Is there anything else you

     9    want to say, Ms. Kiepura?

   10                    MS. KIEPURA:    Not at this point, Your Honor.

   11                    THE COURT:    Mr. Abate, briefly, you can respond.

   12                    MR. ABATE:    Yes.    So on the one point about, it

   13     sounded like sort of a waiver argument that we didn't put it

   14     in our expert reports, we didn't do that because the letter

   15     was already before Your Honor about this issue.           And in the

   16     expert reports, we noted that we would supplement, if allowed.

   17                    On the issue about the doped claims, a very

   18     interesting point Ms. Kiepura made is there is a

   19

   20

   21               So I cannot say, and I don't think she can say,

   22     whether the doped claims would have been relevant to this

   23     product or not, categorically.        The fact that she says the

   24                                   means that we certainly may have

   25     asserted some of those claims.        As I mentioned earlier, we
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 30 of 52 PageID #: 21934
                                                                           19


     1    may have asserted the method claims.

     2                   With the respect to the documents,            was not

     3    a search term in the search terms string that was used.             The

     4    fact that other product names were used, I mean that is

     5    fine.    And maybe       gets picked up in passing, but you are

     6    not going to get the

     7

     8

     9

   10                     Just at a fundamental level, I have a problem

   11     with the idea that defendants are saying we're entitled to

   12     tell you what documents you get; and for this product, you

   13     are only getting core technical documents, and that is it.

   14                    That's what we get, Your Honor, when we are 90

   15     to 120 days out when the case begins.         That is not what

   16     we're getting in discovery and it is absolutely inappropriate

   17     to have my expert come out and give an infringement opinion

   18     without the full scope of the materials before her.

   19                    THE COURT:    What about the fact there is this

   20     counterclaim for noninfringement?         What would you have me do

   21     with that?

   22                    MR. ABATE:    Well, the counterclaim would apply

   23     to the products in the case if you grant the protective

   24     order.    If you grant the protective order, the counterclaim

   25     applies to the products in the case, and the idea would be
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 31 of 52 PageID #: 21935
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 32 of 52 PageID #: 21936
                                                                           21


     1    total that you gave us at the beginning of the case, so I

     2    just wanted to make clear that we think we would need

     3    18 hours to complete.

     4                   The reason why we need the extra time with Dorco

     5    is just because the witnesses are deposed with a translator,

     6    they speak Korean, so that takes a fair amount of time.             I

     7    suspect with Dorco, there would be more than one witness,

     8    but with Dollar Shave only one.

     9                   THE COURT:    Thank you.    I want to give you a

   10     decision on this so we have some time to go on to the other

   11     dispute.

   12                    My decision is that         is part of this case, and

   13     I don't think the request for discovery from the plaintiff

   14     is untimely under the totality of circumstances.           So you are

   15     going to have to meet and confer and propose some reasonable

   16     accommodations and modification to the schedule so that every-

   17     one can have a full and fair opportunity to take discovery and

   18     serve expert reports and take depositions and litigate whether

   19           in fact, infringes or not.

   20                    I think under the circumstances, it's clear to

   21     me that plaintiff has reasonably relied on what it was told

   22     by the defendants which before this day was essentially that

   23                                     and after the stay was lifted but

   24     only after the schedule had been negotiated and, notably,

   25     only after the plaintiff dropped some of its claims, as they
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 33 of 52 PageID #: 21937
                                                                           22


     1    were required here to do, only then was the plaintiff told

     2    about

     3                   So I find from what I am understanding that

     4    the plaintiffs have not received a production of documents

     5    commensurate to the production for the other two accused

     6    products, they have not received that for the                 They

     7    did not have the motivation or incentive to explore in

     8    deposition or, frankly, the ability to fully explore in

     9    deposition issues related to           because they didn't have

   10     the documents, and they're entitled to all that.

   11                    Now, I think on the whole, it's better that we

   12     not enter a protective order and in part create a fiction

   13     that the        doesn't exist.     You always have to be concerned

   14     about how that could cause bigger problems at trial when we

   15     have to basically tell witnesses, pretend that              doesn't

   16     exist.

   17                    Further, I think there is time in the schedule

   18     between now and April, because I'm not moving the trial

   19     date, to have everyone be fully and fairly heard and take the

   20     necessary discovery to deal with the               Plus, there would

   21     be the issue about what to do with the counterclaim, were I

   22     to entertain the protective order.

   23                    I'm not ruling on the accommodations that

   24     Mr. Abate has mentioned.       I want the parties to meet and

   25     confer on those.      I can say on first pass they all sounded
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 34 of 52 PageID #: 21938
                                                                           23


     1    reasonable to me, but that is not an order.          I have not

     2    heard from the defendants on those.

     3                   As you all try to figure out how to modify the

     4    schedule, I am definitely willing to give you more time for

     5    getting the briefing in on the dispositive and the Daubert

     6    motions.    I'll need at least a couple of weeks before any

     7    hearing for the briefing to be completed, but I am willing

     8    to move quickly in order to make this all happen.

     9                   So you all meet and confer.       I hope you can work

   10     out a schedule.       If you can't, then let's say by Wednesday,

   11     get me a joint letter with your disputes, and I will try to

   12     resolve them as soon as I can.

   13                    Are there any questions about that, Mr. Abate?

   14                    MR. ABATE:    No, Your Honor.     Thank you.

   15                    THE COURT:    And Ms. Kiepura, any questions?

   16                    MS. KIEPURA:    No, Your Honor.

   17                    THE COURT:    Let's move on in our remaining time

   18     to the issue raised by defendants.         The request for an

   19     order to produce more documents related to the infringement

   20     contentions.

   21                    Let me hear from defendants first, please.

   22                    MR. MIZZO:    Good afternoon, Your Honor.       Chris

   23     Mizzo from Kirkland representing the defendants.

   24                    Yes.    By way of background, in October 2017,

   25     defendants moved to compel production of documents that form
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 35 of 52 PageID #: 21939
                                                                           24


     1    the basis of Gillette's infringement contentions because

     2    those contentions relied on select images and results from

     3    tests of the accused products.

     4                   When Gillette refused to produce documents

     5    regarding those tests, we moved for relief.          The case was

     6    stayed, but after the stay was removed, the Court issued

     7    its order on July 23, 2018 granting defendants' motion to

     8    compel.

     9                   The Court found that under the circumstances,

   10     Gillette waived any potential privilege or protection that

   11     they may want to apply to disclosed images, and that would

   12     not further the interest of fairness or efficiency to make

   13     defendants wait for expert discovery to learn Gillette is

   14     relying on the images and only thereafter be in a position

   15     to analyze and potentially take discovery of them.

   16                    So based on that order, on August 3rd, 2018,

   17     Gillette made a partial production of testing documents,

   18     but that production is deficient with notable gaps in the

   19     production.

   20                    Further, defendants sought additional limited

   21     deposition testimony by way of a 30(b)(6) notice of Gillette,

   22     and Gillette refused to produce any additional deposition

   23     testimony, or any deposition testimony on those tests.

   24                    So that leaves us or brought us to then file

   25     this motion.     As part of this motion, we seek three different
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 36 of 52 PageID #: 21940
                                                                           25


     1    types of materials, Your Honor:

     2                   The first are materials related to tests of

     3    accused products not expressly cited in the infringement

     4    contentions.

     5                   The second set of materials are materials

     6    related to tests expressly cited in the infringement

     7    contentions.

     8                   Then the third is a Gillette corporate witness

     9    for deposition.

   10                    Taking them in turn, beginning with materials

   11     related to tests of accused products not expressly cited in

   12     the infringement contentions.

   13                    Gillette has admitted that it limited its

   14     production in response to the Court's July 23rd order to

   15     "cited tests."     It does not dispute there are tests of the

   16     same accused products that it has withheld.

   17                    Defendant's original motion wasn't limited to

   18     what was cited in the infringement contentions.           Rather,

   19     they sought the materials that formed the basis for those

   20     contentions which is broader.

   21                    We believe the plain language of that, which Your

   22     Honor quoted in the decision that formed the basis, includes

   23     not only what was expressly cited in their infringement

   24     contentions but all of the tests that Gillette considered when

   25     shaping its infringement narrative.         For example, if Gillette
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 37 of 52 PageID #: 21941
                                                                           26


     1    tested a type of razor called the 4X, and it tested it ten

     2    times and nine of those gave terrible results and one was less

     3    terrible, and they decided to cite that less terrible result,

     4    we believe that all ten form the basis for the contention and

     5    should be produced.      Thus, we believe that Gillette should be

     6    ordered to produce all the tests and related materials

     7    concerning the accused products whether or not expressly cited

     8    in the contentions.

     9                   Now, in their opposition, Gillette refers to

   10     uncited testing in a time that seems to suggest that what

   11     we're seeking is information related to unaccused blades.

   12                    To be clear, Your Honor, we are not seeking

   13     production of testing related materials for unaccused products.

   14     This request is simply for the products that have been accused

   15     for which they did submit tests, and it's stuff they would

   16     have considered when formulating their infringement contentions.

   17                    On to the second category of documents or

   18     materials.     Materials related to tests that are expressly

   19     cited in the infringement contentions.

   20                    Gillette contends in its opposition that it has

   21     complied with the Court's Order, but it did not do so.            Its

   22     production remains deficient.        There are types of documents

   23     that we would expect to see that relate to the test expressly

   24     cited that they have not produced.

   25                    For example, inspections given to their
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 38 of 52 PageID #: 21942
                                                                           27


     1    third-party testing company, EAG, whether correspondence or

     2    otherwise.     They haven't produced any instructions.         We would

     3    expect those instructions, for example, to include the types

     4    of tests and the scope requested, the locations, the tests

     5    for each sample, including which locations might be relied

     6    upon.    Who ordered the test to be done?        The directions for

     7    sample preparation, and so on.

     8                   There is also, it's also clear based on the

     9    documents that they produced that EAG has a job folder for

   10     the different tests that it conducts.         Those job folders may

   11     have but we don't know because they haven't been produced,

   12     but we guestimate that the job folders would hold things

   13     like analytical protocols, analysis locations, results,

   14     interpretation results.       They haven't produced those.       They

   15     have only produced reports, finished reports.

   16                    In that regard, we also haven't seen any raw

   17     data or raw images.      We haven't seen things that were not

   18     included in the reports that were taken of the exact accused

   19     products that are included in their infringement contention.

   20                    So, for example, if they took images of the

   21     same blade from different magnification, and they weren't

   22     included in the document that they produced, even though

   23     it's from the same exact test, they haven't produced them.

   24                    They haven't produced verifications regarding

   25     calibration of the equipment or dates when any of this stuff
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 39 of 52 PageID #: 21943
                                                                           28


     1    was done.    So there is a lot of material that we would expect

     2    to see there for the tests that even they expressly cite in

     3    their infringement contentions and we have not seen in their

     4    production.     That is the second category of materials that we

     5    are seeking to compel disclosure of.

     6                   The third request, Your Honor, concerned a

     7    Gillette corporate witness.        Now, Gillette admits it has

     8    refused to provide a 30(b)(6) deposition on the testing

     9    that is taking place; its primary argument that a deposition

   10     of Gillette would be wasteful because really EAG, that third

   11     party, has the information that we want.

   12                    But Gillette is mistaken.      And even if EAG has

   13     that information or knows that information, that does not

   14     allow Gillette or shouldn't allow it to dodge a deposition.

   15                    First, there is no dispute that the information

   16     that is being sought is relevant, and that deposition

   17     testimony is appropriate.

   18                    Second, there is no dispute that Gillette has

   19     or should have some information responsive to the topics

   20     served on Gillette.      In fact, based on Gillette's working

   21     relationship with EAG and greater familiarity with the

   22     tests done by EAG, we believe that Gillette played a role

   23     in the tests done by EAG that led to the tests cited and

   24     that form the basis of their infringement contentions.            And

   25     we believe we should be allowed to explore that role and
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 40 of 52 PageID #: 21944
                                                                           29


     1    the facts regarding those tests as part of the deposition.

     2                   THE COURT:    All right.

     3                   MR. MIZZO:    That way --

     4                   THE COURT:    All right.    Mr. Mizzo, right, we're

     5    starting to run out of time.

     6                   So with respect to EAG in this request, are you

     7    asking me to order something directly from EAG or you are

     8    only looking for whatever you can get from Gillette?

     9                   MR. MIZZO:    Your Honor, the parties have agreed

   10     that EAG is going to sit for a deposition.          This particular

   11     motion that is before you concerns the scope of discovery

   12     that we're going to obtain from Gillette which will also

   13     inform the scope of discovery that we would get from EAG.

   14                    So, for example, if Your Honor rules that they

   15     have withheld the materials and should produce the materials

   16     that concerns tests of the accused products that are not

   17     expressly cited, then that would also be testimony that EAG

   18     would provide on those tests that were done.

   19                    However, the motion that is before you, Your

   20     Honor, concerns compelling discovery from Gillette and

   21     concerning the tests.

   22                    THE COURT:    Okay.   And if I don't agree with

   23     your interpretation of the earlier motion and order, do you

   24     have an argument that I should nonetheless grant the relief

   25     that you are seeking today?
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 41 of 52 PageID #: 21945
                                                                           30


     1                   MR. MIZZO:    I guess the question -- I guess

     2    it's difficult, Your Honor, because I'm not sure, when you

     3    say that you may not -- if you do not agree, what would that

     4    disagreement be, because I'm in a situation right now where

     5    their expert cites this testing that was done by Gillette.

     6                   They said that this testing was directed by

     7    counsel, not by a testifying expert.         That is why they moved

     8    in front of you and said they should be protected because it

     9    has nothing to do with their testifying expert.

   10                    It turns out the testifying expert relies on the

   11     testing that has now been done.        We believe it is appropriate

   12     under the Court's order, and we believe that the appropriate

   13     order, the scope of it would concern not only what was

   14     expressly cited but what form the basis for those contentions.

   15                    So I guess it would be depending on how you

   16     disagree with our reading of the order as to how I would

   17     respond, but I believe that the scope encompassing test of

   18     accused products is appropriate.        And I believe that their

   19     withholding of additional materials related to even the

   20     stuff that they have disclosed is also inappropriate under

   21     the Court's order.

   22                    THE COURT:    Okay.   Thank you.

   23                    Let me hear from plaintiff, please.

   24                    MR. COTTLER:    Good afternoon, Your Honor.       This

   25     is Michael Cottler from Goodwin Procter.
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 42 of 52 PageID #: 21946
                                                                           31


     1                   So let me address the first issue, which is what

     2    does the Court's prior order require?         That is D.I. 564.

     3    That, of course, is the question that the parties presented

     4    to Your Honor.     It was not whether there was waiver over

     5    tests that Gillette did not cite in its contentions.

     6                   Gillette's response to defendants' letter

     7    directly answered that question; and in stark contrast,

     8    defendant's letter pretty much danced around it.

     9                   Going back to Docket No. 526, that was the

   10     parties' joint letter to the Court that had the parties ask

   11     the Court to set briefing on this issue.          And the issue was

   12     Gillette's refusal to produce documents related to its

   13     testing of defendants' products relied upon by Gillette in

   14     its infringement contentions.

   15                    It is pretty clear that the parties were looking

   16     to address whether they should have to produce the documents

   17     relating to those tests that Gillette relied upon in its

   18     contentions and nothing more.

   19                    The defendants' opening motion was consistent

   20     with that.     They said that Gillette should have to produce

   21     the documents that form the basis for its contention.            And

   22     nowhere in their letter do they ever talk about tests that

   23     Gillette never relied upon.        In fact, the whole point of

   24     defendants' letter, the harm they alleged was they didn't

   25     know how Gillette performed the testing that allegedly shows
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 43 of 52 PageID #: 21947
                                                                           32


     1    infringement.

     2                   Now, Your Honor, once the defendants got that

     3    discovery from Gillette, they said, oh, we want more.            Now

     4    they want all the tests from July 6th.          That wasn't what

     5    they asked for.

     6                   THE COURT:    Mr. Cottler, let's start there then.

     7    Why shouldn't I give them that at this point?           I mean I

     8    have the same concern Mr. Mizzo raised.          What if you all

     9    did ten tests and nine out of ten were not consistent with

   10     infringement?     Shouldn't the defendant know that at this

   11     point in the case?

   12                    MR. COTTLER:    With respect, no, Your Honor.        So

   13     the testing done by a nontestifying expert, here EAG, is

   14     protected under Rule 26(b)(4)(D), and that was formerly

   15     (b)(4)(D).     In our response, Your Honor, Gillette cited

   16     the Holinger case, which addresses the protection covered

   17     by 26(b)(4)(D), and that governs discovery of facts known

   18     and obtained, held by experts and acquired or developed in

   19     anticipation of litigation or for trial.

   20                    The Court there explains that this rule forbids

   21     discovery of the facts found or the opinions formulated by

   22     an opponent nontestifying expert with the exception of

   23     certain exceptional circumstances, which defendants have not

   24     shown here.

   25                    The Court further noted that while the rule
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 44 of 52 PageID #: 21948
                                                                           33


     1    itself does not address waiver, it identified that courts

     2    have generally held that partial disclosure of a

     3    nontestifying expert's work product does not waive rights

     4    to withhold undisclosed work product.         That is at page 522

     5    of the decision, and it goes on to cite several examples

     6    of such cases, including ones from Delaware and New York.

     7                   At issue in Holinger was a report prepared by a

     8    non-testifying expert from which particular portions were

     9    disclosed in what I will call a committee report.           The

   10     opposing side wanted the entirety of that report produced,

   11     arguing that producing part of it waived protection over

   12     the entirety of it.      And the Court disagreed, holding that

   13     the disclosure of certain findings from the report did not

   14     automatically forfeit protection as to withheld information

   15     or place the entirety of the work at issue.

   16                    THE COURT:    All right.    Mr. Cottler, we're

   17     getting short on time.

   18                    MR. COTTLER:    Sure.

   19                    THE COURT:    So what about here, Dr. Ross

   20     apparently has told us now that she is the one that ordered

   21     the tests, and she is the one who relies on them in her

   22     infringement analysis.       Doesn't that create a different

   23     situation here?

   24                    MR. COTTLER:    No, Your Honor.     It does not.

   25                    To start, Rule 26 also governs the discovery
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 45 of 52 PageID #: 21949
                                                                           34


     1    that must be produced with an expert testifying report, and

     2    the rule requires that Dr. Ross produce all the materials

     3    that she consider, and Dr. Ross has done so, and any test

     4    reports from EAG that she considered were produced.

     5                   Now, Dr. Ross did dictate the protocol that

     6    was employed by EAG to carry out the tests that are cited

     7    in Gillette's contentions.       It was ultimately its law firm

     8    that hired EAG as a nontestifying expert.          So defendants,

     9    in their opening letter, try to make hay out of the fact

   10     that, well, Gillette said on the one hand that Gillette

   11     retained EAG.     Now they're saying that Dr. Ross hired EAG or

   12     something to that effect.       But the reality is that Gillette

   13     had to give the go ahead to EAG, or its counsel did, to do

   14     its testing, and EAG used its protocol that Dr. Ross provided.

   15     And to the extent she relied on or considered any testing by

   16     EAG, those were produced.

   17                    THE COURT:    And so help me understand what you

   18     mean by "relied or considered."        Do the defendants -- yes.

   19     Do the defendants have all of the test results that she has

   20     seen throughout this case?

   21                    MR. COTTLER:    Yes, Your Honor.

   22                    THE COURT:    Did they have all the test results

   23     that EAG conducted?

   24                    MR. COTTLER:    Pardon me, Your Honor?

   25                    THE COURT:    Let me put it this way:      Has Dr.
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 46 of 52 PageID #: 21950
                                                                           35


     1    Ross seen all of the test results that EAG produced?

     2                   MR. COTTLER:    Yes.   So produced to defendants,

     3    Your Honor?

     4                   THE COURT:    If EAG did ten tests, did all ten go

     5    to Dr. Ross or did somebody in between Dr. Ross and EAG say

     6    which of the ten were going to go to Dr. Ross?

     7                   MR. COTTLER:    Hold on one moment, Your Honor.

     8                   THE COURT:    Sure.

     9                   (Pause.)

   10                    MR. COTTLER:    I apologize, Your Honor.

   11                    There may have been some tests that Dr. Ross did

   12     not see, including some unaccused products.          But one point

   13     I want to make is as a matter of fairness, defendants now

   14     have the complete testing that Dr. Ross considered and that

   15     Gillette relied on in its infringement contentions, including

   16     a protocol for how those tests were carried out.           Defendants

   17     are capable of hiring an expert, if they hadn't already, and

   18     duplicating that protocol and comparing the results of their

   19     testing with the results that Gillette relied upon in its

   20     infringement contentions, and that Dr. Ross considered in her

   21     expert report.

   22                    THE COURT:    Well, putting aside the non-accused

   23     products, I guess what this seems to be maybe turning on is

   24     are we all talking about the same thing when we say what

   25     Gillette, in its infringement contentions, or what Dr. Ross,
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 47 of 52 PageID #: 21951
                                                                           36


     1    in her report, considered, formed the basis for and/or relied

     2    on?   Do you see a distinction among those three things:

     3    considered, formed the basis, or rely?

     4                   MR. COTTLER:    Sitting here today, Your Honor, I

     5    don't think I see a distinction.        I know that the federal

     6    rules have changed a bit and maybe -- and I know it now says

     7    "materials considered," at one point maybe it said "relied."

     8    In my mind, it's all pretty similar.

     9                   THE COURT:    And under any of those three,

   10     again, your representation is at least every test result

   11     that Dr. Ross has been exposed to with respect to the

   12     accused products has been provided to the defendants; is

   13     that right?

   14                    MR. COTTLER:    That's correct, Your Honor.

   15                    THE COURT:    But if I ask the same question

   16     about when Gillette prepared its infringement contentions

   17     that was the subject of the earlier order, it sounds like

   18     even if I am limiting it to accused products, you are not

   19     in a position to say that every test result that Gillette

   20     had had been provided to the defendants; is that right?

   21                    MR. COTTLER:    By "Gillette," you are referring

   22     to Gillette's counsel?

   23                    THE COURT:    Yes, as a representative of

   24     Gillette.    Yes.

   25                    MR. COTTLER:    There may have been such tests,
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 48 of 52 PageID #: 21952
                                                                           37


     1    that's correct.     By EAG.

     2                   THE COURT:     Is there anything else you want to

     3    add, Mr. Cottler?

     4                   MR. COTTLER:    Yes.   To answer that question,

     5    Your Honor, I think I made my point.         Now I can move on to

     6    the 30(b)(6) issue?

     7                   THE COURT:     Yes, just briefly, please.

     8                   MR. COTTLER:    Briefly.    Okay.   Well, briefly, I

     9    think that the Court should quash defendants' 436 notice of

   10     Gillette.    As we represented to defendants, Gillette has

   11     no direct knowledge about the testing that EAG did.

   12                    EAG, in response to a subpoena from defendants,

   13     has agreed to be deposed, and so defendants look at that

   14     discovery from EAG.      Any deposition of Gillette will be

   15     unreasonably cumulative; and Rule 26(b)(2)(C) gives the

   16     Court power to limit discovery if the discovery sought is

   17     unreasonably cumulative.

   18                    Parties hire experts all the time to do testing

   19     for trial, and those parties are never required to provide

   20     30(b)(6) testimony regarding the substance of the expert's

   21     testing or opinion, nor should they have to because they

   22     won't have direct knowledge of that information.

   23                    While Gillette does have access to some of the

   24     files that EAG has that was the result of Gillette paying

   25     the bills, that does not make Gillette an agent of EAG, and
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 49 of 52 PageID #: 21953
                                                                           38


     1    so Gillette does not have to be knowledgeable about

     2    everything that EAG has knowledge about.

     3                   THE COURT:    Is Gillette going to interpose

     4    any objection to EAG disclosing to defendants all the test

     5    results that EAG provided to Gillette?

     6                   MR. COTTLER:    It would be the same amount of

     7    objection, Your Honor, the same Rule 26(b)(4)(D) protection.

     8                   THE COURT:    Right.   Meaning, yes, you do object

     9    to EAG providing this testimony and evidence; right?

   10                    MR. COTTLER:    Yes, Your Honor.

   11                    THE COURT:    All right.    Thank you.

   12                    Mr. Mizzo, is there anything you want to respond

   13     to?

   14                    MR. MIZZO:    Yes, Your Honor.     I think the e-mail

   15     hit the nail on the head because we have learned that Dr.

   16     Ross conveyed a protocol to EAG.        EAG used that to conduct a

   17     number of tests of the accused products.          And then there has

   18     been cherrypicking for the infringement contentions that

   19     have been provided as well as what was shown to Dr. Ross.

   20                    We believe that when we sought what was the

   21     relief regarding the infringement contentions, this is

   22     before Dr. Ross had been identified as a testifying expert

   23     on infringement, we did seek the results and the tests that

   24     form the basis for the contentions, now this is made even

   25     more prejudicial by the fact that Dr. Ross was relying on
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 50 of 52 PageID #: 21954
                                                                           39


     1    some subset of tests based on the testing protocol given by

     2    the third-party testing agency.        So for the reasons I stated

     3    in the past, we would request enforcement of the Court's

     4    July 23 order.

     5                   With regard to the 30(b)(6) deposition, again,

     6    they haven't represented and nor would now be the time, that

     7    Gillette doesn't have any personal information regarding

     8    it, which is what I think they would need to do in order to

     9    say it wouldn't be appropriate to have a Gillette witness

   10     testify.

   11                    Their argument is simply that EAG has more

   12     information where we will take the deposition of EAG.            If

   13     they want to designate EAG as a 30(b)(6) deposition or a

   14     witness, they are allowed to under the rules, but if they

   15     choose not to, then that is a choice of their own making,

   16     not of defendant.

   17                    So for those reasons, we would request that the

   18     Court grant our motion.

   19                    THE COURT:    All right.    I'm granting the

   20     defendants' motion.      I think that that is consistent with,

   21     if not directly ordered by, the earlier order that I entered

   22     that we have been discussing.

   23                    I think whether you say produce the tests that

   24     EAG or Dr. Ross or Gillette considered or formed the basis

   25     for the contentions on which they relied, I think that all
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 51 of 52 PageID #: 21955
                                                                           40


     1    of this was within the scope of what was at stake in

     2    connection with the prior motion.

     3                   We have now learned.      What we have learned since

     4    I think only strengthens the basis of that ruling.            That is,

     5    we have now learned that Dr. Ross is the one who set out the

     6    protocol for the tests.       We learned that she is also the

     7    testifying expert in this case.        To the extent it would be

     8    required, I think there is good cause to modify and expand

     9    the earlier offer so as to avoid a situation where under

   10     the totality of the circumstances here, it could be that

   11     numerous tests were done according to that same protocol and

   12     came up with materially different results, and that someone

   13     is somehow keeping those results from the very expert who

   14     designed the test protocol and is going to be testifying

   15     ultimately in front of a jury and opining as to infringement.

   16                    That does not seem consistent with the purposes

   17     of the whole process of discovery and trial that we're all

   18     engaged in under the circumstances here.

   19                    It follows that a deposition of Gillette is not

   20     cumulative or otherwise unduly burdensome.          Therefore, I

   21     order that that deposition go forward as well.

   22                    So the ruling is for the defendants.

   23                    We're already past the time I had set for the

   24     call.    But any questions about any of that, Mr. Mizzo?

   25                    MR. MIZZO:    No, Your Honor.     Thank you for your
Case 1:15-cv-01158-LPS Document 633 Filed 11/20/18 Page 52 of 52 PageID #: 21956
                                                                           41


     1    time.

     2                   THE COURT:    Mr. Cottler?

     3                   MR. COTTLER:    No, Your Honor.     Thank you.

     4                   THE COURT:    Thank you all very much.      Good-bye.

     5                   (Telephone conference 3:18 p.m.)

     6

     7           I hereby certify the foregoing is a true and accurate
          transcript from my stenographic notes in the proceeding.
     8

     9                                    /s/ Brian P. Gaffigan
                                         Official Court Reporter
   10                                       U.S. District Court

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
